DETAILED ACTION
	Applicant’s reply filed October 12, 2021 has been fully considered.  Claims 2 and 7 are amended, and claims 1-10 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Terminal Disclaimer
The terminal disclaimer filed on June 4, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Pat. No. 10,550,481 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

6-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cantwell et al. (US Pub. No. 2006/0099247).
Regarding Claim 6:  Cantwell et al. teaches a volatile corrosion inhibitor comprising a mixture of volatile inhibiting compounds as a liquid/solution and a microcapsule having a circumferential wall containing the liquid/solution ([0019], [0028], [0031], [0046], [0063] and Fig. 3).  
Regarding Claim 7:  Cantwell et al. teaches the microcapsules can be broken/breached by contact with a liquid or by pressure ([0072]-[0074]).
Regarding Claim 8:  Cantwell et al. teaches the microcapsules attached to a surface ([0125]).
Regarding Claim 9:  Cantwell et al. refers to microcapsules (plurality) and as such, one could choose to break the microcapsules at any time and in any order (adapted to be breached at varying times).
Regarding Claim 10:  Cantwell et al. teaches the microcapsules attached to a first surface and a second surface such that the microcapsules is held between the first and second surfaces ([0125]-[0126], Fig. 15B).  Cantwell et al. teaches that the layers are formed of an adhesive, and are therefore employ an adhesive to attach the layers together ([0125]-[0126]).  Cantwell et al. teaches that the microcapsules break when the layers are bent or twisted (pulled away) ([0130]).

Response to Arguments
Applicant’s arguments, see Pgs. 7-10 of the reply, filed May 18, 2021, with respect to the rejection of claims 1-5 under 35 USC 103 over Cantwell et al. in view of Asbury have been fully considered and are persuasive.  The rejection of claims 1-5 has been withdrawn. 

Applicant's arguments filed May 18, 2021 regarding the rejection of claims 6-10 under 35 USC 102(a)(1) over Cantwell et al. have been fully considered but they are not persuasive. Applicant argues that Cantwell et al. does not teach the composition is non-toxic.  However, the composition of Cantwell et al. does not disclose any toxic components, and Applicant has not pointed to any materials of Cantwell et al. that would be classified as toxic.  Therefore the composition of Cantwell et al. is necessarily non-toxic.

Allowable Subject Matter
Claims 1-5 are allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER F GODENSCHWAGER whose telephone number is (571)270-3302. The examiner can normally be reached 8:30-5:00, M-F EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER F GODENSCHWAGER/Primary Examiner, Art Unit 1767                                                                                                                                                                                                        January 27, 2022